Citation Nr: 1451928	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for preventive pre radiation therapy removal of molar teeth for treatment of squamous cell carcinoma of the right tonsil.

2.  Entitlement to an effective date earlier than August 4, 2009, for the grant of service connection for xerostomia and dysphagia (claimed as paralyzed saliva glands and difficulty swallowing) secondary to service-connected squamous cell carcinoma of the right tonsil.  

3.  Entitlement to an effective date earlier than August 4, 2009, for the grant of service connection for hypothyroidism secondary to service-connected squamous cell carcinoma of the right tonsil.

4.  Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for hearing loss and tinnitus as secondary to service-connected squamous cell carcinoma of the right tonsil.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  As a preliminary matter, the Board notes that the RO has referred to the Veteran's claim for service connection for difficulty swallowing as dysphasia (language or speech difficulty).  However, the Veteran has been in receipt of service connection for mild speech impairment due to incomplete paralysis of the left hypoglossal nerve since February 1966.  The Board has recharacterized the issue as dysphagia (difficulty swallowing) instead  of dysphasia to more accurately reflect the disability claimed.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2013.  

The issue of entitlement to a 100 percent rating for six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures for an active malignant cancer has been raised by the Veteran's representative at the August 2013 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran testified at his hearing in August 2013 that, regarding the removal of multiple molar teeth, he primarily wanted entitlement to VA dental outpatient treatment, not compensation.  The issue of service connection for a dental disorder for obtaining VA outpatient dental treatment has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for additional referral to the appropriate VA medical facility.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the claims.  

With respect to his claim for removal of molar teeth, the Veteran reported treatment from private dentists, to include Dr. Boyd.  Such records should be requested on remand.  

Concerning the earlier effective date claims, at the time of the August 2013 Board hearing, the undersigned VLJ indicated a willingness to take testimony on a claim for an earlier effective date for the compensable evaluation of the secondary residuals for tonsil cancer, although it was unclear whether the Board had jurisdiction at that time.  The actual disabilities involved were not specifically mentioned, and only minimal testimony was provided.  

Indeed, at the time of the Board hearing, a Statement of the Case (SOC) had not yet been issued on the earlier effective date claims.  The SOC was provided to the Veteran in September 2013, for the issues of an effective date earlier than August 4, 2009 for the grant of service connection for xerostomia/dysphagia and hypothyroidism, and earlier than October 14, 2010 for the grant of service connection for tinnitus and bilateral hearing loss.  A substantive appeal on VA Form 9 appealing both issues was received by the RO in October 2013.  The Veteran also requested a Travel Board hearing on that VA Form 9..  

After reviwing the August 2013 hearing testimony, the undersigned VLJ cannot conclude that the minimal reference during that hearing to an earlier effective date claim for unnamed disabilities is adequate to satisfy the Veteran's right to a hearing on these issues.  38 C.F.R. § 20.700; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to provide a completed release form for dental treatment he received from Dr. Boyd, and the dentist who treated him prior to his teeth being removed for radiation treatment.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  After completing any additional development deemed necessary, the AOJ should again review the record.  If the claim for service connection for removal of molar teeth remains denied, the appellant and representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.



3.  Schedule the Veteran for a Travel Board hearing in accordance with his request on the issues of entitlement to earlier effective dates for the award of service connection for xerostomia/dysphagia, hypothyroidism, hearing loss and tinnitus.  A copy of the notification letter of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



